DETAILED ACTION
This office action is responsive to communications filed on March 22, 2022.  Claims 1, 11 and 16 have been amended.  Claims 2 and 12 have been canceled.  Claims 1, 4, 6-11, 14 and 16-18 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on March 22, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6-11, 14 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 11 recite the limitation “when it is predicted that the handover is to fail”.  However, there is no previous recitation of any “handover” in either of claims 1 or 11.  Thus, there is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.  Claims 4, 6-10, 14 and 16-18 depend from claims 1 and 11 and inherit the same deficiencies.  Accordingly, they are also rejected based on the same reasoning.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Vutukuri et al. (US 2018/0124674) in view of Lunden et al. (US 2019/0059029).

Regarding Claim 1, Vutukuri teaches an operation method of a terminal in a communication system, the operation method comprising:
performing measurement on a source base station and neighbor base stations, and identifying a state of a radio link established between the terminal and the source base station (“An example sequence may be measuring serving cell, measuring neighbor cell (NC)” – See [0044]; “if the UE 104 finds a suitable neighbor cell when the serving cell quality degrades, then the UE 104 follows the normal procedures and reports target cell measurements to the eNB 108 (i.e. using measurement report)” – See [0047]; “Anticipation of an imminent Radio Link Failure (RLF) is another example of a condition indicating degrading network service. Radio link monitoring is used to detect the quality of radio link between the eNB 108 and the UE 104” – See [0053]; The UE measures a serving cell and neighbor cells.  The UE performs radio link monitoring to identify a radio link quality/state between the UE and the serving eNB/base station);
predicting a probability of a radio link failure based on the state of the radio link through RLM and a measurement result according to the measurement by the terminal (“Anticipation of an imminent Radio Link Failure (RLF) is another example of a condition indicating degrading network service. Radio link monitoring is used to detect the quality of radio link between the eNB 108 and the UE 104. The RLF procedure is used to trigger procedures that the UE 104 shall initiate upon detecting deterioration of the radio link between the eNB108 and the UE 104” – See [0053]; Based on the RLM and measurement results, the UE predicts an imminent/probable radio link failure),
wherein when out-of-sync messages are continuously received from a physical layer of the terminal, or when a value of one of a reference signal received power (RSRP) and a reference signal received quality (RSRQ) of a signal received from the source base station is less than a predetermined threshold, the terminal predicts that the radio link failure occurs (“Two phases govern the behavior associated to RLF. The first phase is started upon radio problem detection (i.e. upon detecting a predetermined number of out-of-sync indications from physical layer)” – See [0053]; The anticipated/predicted RLF is determined to occur when a predetermined number of out-of-sync message are received from the physical layer).
Vutukuri does not explicitly teach that when it is predicted that the handover is to fail, identifying whether a handover command message is received from the source base station; and when the handover command message is not received, selecting a target cell by performing cell selection, and performing a radio connection re-establishment procedure with the selected target cell.
However, Lunden teaches that when it is predicted that the handover is to fail, identifying whether a handover command message is received from the source base station; and when the handover command message is not received, selecting a target cell by performing cell selection, and performing a radio connection re-establishment procedure with the selected target cell (“The intention is that UE, as a default, uses NW controlled (legacy) HO, but in those cases where NW controlled HO fails (or it is evident that it will fail, e.g., due to LBT/CCA blocking the transmission of HO signaling between UE and eNB), there is an UE autonomous HO action (instead of waiting for RLF and re-establishment)” – See [0088]; “If the HO command is not received and the UE autonomous event has been triggered, the UE initiates UE autonomous HO” – See [0099]; “In autonomous HO, UE determines to perform HO and itself initiates the procedure without explicit decision or signalling from the network. Although the HO is said to be autonomous, the network may (depending on how autonomous HO is implemented) configure UE with some restrictions such as carrier or list of accepted target cells … To support this the UE, when autonomously establishing the connection to the target cell, indicates the source cell so that the UE context can be fetched from the correct place” – See [0078]; See also Fig. 6; When it is evident that the handover will fail, an autonomous HO is performed when the HO command is not received.  When performing the autonomous HO, the UE autonomously establishes a connection with the target cell and (i.e., selects and performs radio connection re-establishment with a target cell)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vutukuri such that when it is predicted that the handover is to fail, identifying whether a handover command message is received from the source base station; and when the handover command message is not received, selecting a target cell by performing cell selection, and performing a radio connection re-establishment procedure with the selected target cell.  Motivation for doing so would be to provide improved performance in terms of outage time for high speed UEs and high network loads (See Lunden, [0081]).

Regarding Claim 10, Vutukuri in view of Lunden teaches the method of Claim 1.  Lunden further teaches performing a radio resource control (RRC) connection re-establishment procedure with a target base station selected through the cell selection (“The network then prepares the HO with the target cell (e.g. by signalling over X2) and sends UE a HO command (e.g. RRC reconfiguration including mobility control IE)” – See [0077]; RRC connection re-establishment is performed by sending a HO command using a RRC reconfiguration message).

Claim 11 is rejected based on reasoning similar to Claim 1.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Vutukuri et al. (US 2018/0124674) in view of Lunden et al. (US 2019/0059029) and further in view of Shi (US 2021/0250792).

Regarding Claim 4, Vutukuri in view of Lunden teaches the method of Claim 1.  Vutukuri and Lunden do not explicitly teach that the out-of-sync message is received from the physical layer of the terminal, when a value of a signal-to-interference-and-noise ratio (SINR) of a signal received from the source base station is less than a predetermined threshold. 
However, Shi teaches that the out-of-sync message is received from the physical layer of the terminal, when a value of a signal-to-interference-and-noise ratio (SINR) of a signal received from the source base station is less than a predetermined threshold (“When the RSRP/RSRQ /SINR of the downlink reference signal is lower than the threshold value, an out of sync indication ( OOS) is reported to the higher layer” – See [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vutukuri such that the out-of-sync message is received from the physical layer of the terminal, when a value of a signal-to-interference-and-noise ratio (SINR) of a signal received from the source base station is less than a predetermined threshold since it is part of the radio connection monitoring on licensed spectrum in the LTE communication standards (See Shi, [0052]).

Claim 14 is rejected based on reasoning similar to Claim 4.

Claims 6, 7, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Vutukuri et al. (US 2018/0124674) in view of Lunden et al. (US 2019/0059029) and further in view of Rico Alvarino et al. (US 2020/0029256).

Regarding Claim 6, Vutukuri in view of Lunden teaches the method of Claim 1.  Vutukuri and Lunden do not explicitly teach that the performing of the cell selection comprises: determining validity of the measurement result; and when the measurement result is determined to be valid, performing the cell selection for the radio connection re-establishment based on the measurement result, wherein the measurement is performed before performing the cell selection for the radio connection re-establishment.
However, Rico Alvarino teaches determining validity of the measurement result; and when the measurement result is determined to be valid, performing the cell selection for the radio connection re-establishment based on the measurement result, wherein the measurement is performed before performing the cell selection for the radio connection re-establishment (“As shown by reference number 510, the UE 120 may determine a power value and a quality value for the anchor carrier and for the non-anchor carrier. For example, the UE 120 may determine a power value for the anchor carrier, a quality value for the anchor carrier, a power value for the non-anchor carrier, and a quality value for the non-anchor carrier. The power value may include, for example, RxLev, RSRP, and/or the like. The quality value may include, for example, RSRQ, Qqual, and/or the like” – See [0116]; “For example, when considering the suitability of the neighbor cell for reselection, the UE 120 may consider the non-anchor carrier measurement as valid and may apply the reselection rules as described above. These stored non-anchor measurements may be invalidated once a timer or time period associated with TNA_meas_valid expires” – See [0117]; The UE determines validity of the measurements based on a timer/time period, wherein the measurement is performed in step 510 before performing reselection in step 530).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vutukuri to include determining validity of the measurement result; and when the measurement result is determined to be valid, performing the cell selection for the radio connection re-establishment based on the measurement result, wherein the measurement is performed before performing the cell selection for the radio connection re-establishment.  Motivation for doing so would be to reduce the likelihood of ping-pongs between a serving cell and a neighbor cell by invalidating measurements after the timer expires (See Rico Alvarino, [0117]).

Regarding Claim 7, Vutukuri in view of Lunden and Rico Alvarino teaches the method of Claim 6.  Rico Alvarino further teaches that the measurement result is determined to be valid, when a difference value between a time of performing the measurement and a time of performing the cell selection for the radio connection re-establishment is less than a time value indicated by valid time information received from the source base station (“This measurement may be referred to as TNA_meas_valid. In some aspects, the UE 120 may store the measurement for a length of time. The UE 120 may use the stored measurement to perform cell reselection, as described in more detail below. This may reduce the likelihood of a ping-pong effect wherein the UE 120 ping-pongs between a serving cell associated with a poor non-anchor carrier measurement and a good anchor carrier measurement, and a neighbor cell associated with a poor anchor carrier measurement. For example, when considering the suitability of the neighbor cell for reselection, the UE 120 may consider the non-anchor carrier measurement as valid and may apply the reselection rules as described above. These stored non-anchor measurements may be invalidated once a timer or time period associated with TNA_meas_valid expires” – See [0117]; The measurement is valid as time period is not expired (i.e., timer is less than TNA_meas_valid).  That is, the difference between the time of performing the measurement and the time of performing the reselection is less than TNA_meas_valid (time value indicated by valid time information received from the source base station)).

Claim 16 is rejected based on reasoning similar to Claim 6.
Claim 17 is rejected based on reasoning similar to Claim 7.

Claims 8, 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vutukuri et al. (US 2018/0124674) in view of Lunden et al. (US 2019/0059029) and Rico Alvarino et al. (US 2020/0029256) and further in view of Bai et al. (US 2014/0302865).

Regarding Claim 8, Vutukuri in view of Lunden and Rico Alvarino teaches the method of Claim 6.  Vutukuri, Lunden and Rico Alvarino do not explicitly teach that when the measurement result is determined to be not valid, performing a cell selection procedure utilizing stored information.
However, Bai teaches that when the measurement result is determined to be not valid, utilizing stored information (“In a further embodiment a validity timer, e.g., called as " MeasurementValidTimer" may be configured to ensure the measurement result is valid as follows: once the LTE system enters the OFF period, the UE would start the MeasurementValidTimer (and stop measuring), and if the LTE system enters the ON period before the MeasurementValidTimer expires, the UE would stop the timer and continue forwarding the new measurement results normally, e.g., for L3 filtering. However, if the MeasurementValidTimer expires before the LTE system enters the ON period, the UE flushes the previous L3-filtered measurement results and restarts the L3 filtering from the first valid measurement result” – See [0090]; The measurement results are not valid when the MeasurementValidTimer expires.  In response, the invalid results are flushed and the terminal starts utilizing stored valid measurement results by restarting L3 filtering from the first valid measurement result).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vutukuri such that when the measurement result is determined to be not valid, performing a cell selection procedure utilizing stored information.  Motivation for doing so would be to provide flexible radio measurements (See Bai, [0075]).

Regarding Claim 9, Vutukuri in view of Lunden, Rico Alvarino and Bai teaches the method of Claim 8.  Rico Alvarino further teaches when a cell for the radio connection re-establishment is not selected based on the cell selection procedure utilizing stored information, performing an initial cell selection procedure (“As shown by reference number 530, the UE 120 may perform cell selection and/or cell reselection based at least in part on the power value and/or the quality value” – See [0118]; The terminal performs cell selection (i.e., initial selection)).

Claim 18 is rejected based on reasoning similar to Claim 8.

Response to Arguments
Applicant’s arguments filed on March 22, 2022 have been fully considered but they are not persuasive.

On page 8 of the remarks, Applicant argues in substance that Lunden does not teach “the autonomous handover of the presently-presented claim is executed when a radio link failure is expected to occur through radio link monitoring (RLM).”

The Examiner respectfully disagrees.  Claims 1 and 11 do not recite an autonomous handover being executing when a radio link failure is expected to occur through RLM.  Claims 1 and 11 recite separate steps of predicting a probability of radio link failure based on the state of the radio link through RLM.  Claims 1 and 11 also recite “when it is predicted that the handover is to fail”.  However, there is no language in the claims that links these two steps together.  Thus, the “radio link failure is expected to occur through RLM” does not necessarily need to be the basis for determining to execute an autonomous handover.  Furthermore, claims 1 and 11 do not even specify that the handover is an autonomous handover.
With respect to the limitation “predicting a probability of a radio link failure based on the state of the radio link through radio link monitoring (RLM) and a measurement result according to the measurement by the terminal,” the Examiner relies upon the newly-cited Vutukuri reference.  With respect to the limitation “when it is predicted that the handover is to fail, identifying whether a handover command message is received from the source base station,” the Examiner still relies upon the Lunden reference since the claims do not actually specify that the autonomous handover is executed when a radio link failure is expected to occur through RLM.

On pages 8-9 of the remarks, Applicant argues “Second, in the presently-presented claims, the autonomous handover is executed by selecting a target cell through cell selection, and performing a radio connection re-establishment procedure with the selected target cell.  Since the handover command message is not received from the source cell, the terminal does not have knowledge of a target cell.  For this reason, the terminal should perform cell selection to find out an appropriate target cell, and perform a radio connection re- establishment procedure with the selected target cell.  The cited references do not teach at least the above-described feature.
At least for these reasons, it is respectfully submitted that the presently-amended independent claims 1 and 11 are allowable over Olofsson, Lunden, and/or Dudda, whether these references are considered individually or in any combination.”

Applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/              Primary Examiner, Art Unit 2478